Name: 80/1049/EEC: Commission Decision of 28 October 1980 approving a programme on seeds and propagation material in the Land of Bavaria pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-11-19

 Avis juridique important|31980D104980/1049/EEC: Commission Decision of 28 October 1980 approving a programme on seeds and propagation material in the Land of Bavaria pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 308 , 19/11/1980 P. 0009****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 28 OCTOBER 1980 APPROVING A PROGRAMME ON SEEDS AND PROPAGATION MATERIAL IN THE LAND OF BAVARIA PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE GERMAN TEXT IS AUTHENTIC ) ( 80/1049/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS ON 16 MAY 1979 THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY FORWARDED THE PROGRAMME ON SEEDS AND PROPAGATION MATERIAL IN THE LAND OF BAVARIA AND ON 19 MAY 1980 PROVIDED ADDITIONAL DETAILS ; WHEREAS THIS PROGRAMME RELATES TO THE RATIONALIZATION AND MODERNIZATION OF FACILITIES FOR THE COLLECTION , TREATMENT , STORING AND PACKAGING OF SEEDS AND PROPAGATION MATERIAL WITH THE AIM OF ADAPTING THESE FACILITIES TO THE DEMAND FOR SUPERIOR QUALITY SEEDS AND PROPAGATION MATERIAL AND REDUCING THE PRODUCERS ' WORK ; WHEREAS IT IS THEREFORE A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME CONTAINS THE DETAILS REFERRED TO IN ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THE SAID REGULATION CAN BE ACHIEVED IN RESPECT OF THE SEED AND PROPAGATION MATERIAL SECTOR IN THE LAND OF BAVARIA ; WHEREAS THE SCHEDULE FOR IMPLEMENTING OF THE PROGRAMME DOES NOT EXCEED THE TIME LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME ON SEEDS AND PROPAGATION MATERIAL IN THE LAND OF BAVARIA PURSUANT TO REGULATION ( EEC ) NO 355/77 COMMUNICATED BY THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY ON 16 MAY 1979 AND SUPPLEMENTED ON 19 MAY 1980 IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FEDERAL REPUBLIC OF GERMANY . DONE AT BRUSSELS , 28 OCTOBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT